Citation Nr: 1023820	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 



INTRODUCTION

The Veteran had active service from March to September 1974.  
He was born in 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken in November 2000 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision in September 2006, the Board denied entitlement 
to service connection for a mental disorder claimed as 
schizoaffective disorder; denied entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
degenerative arthritis of the right hip; denied entitlement 
to an initial evaluation in excess of 10 percent for service-
connected degenerative arthritis of the right knee; and 
denied entitlement to an effective date earlier than March 
28, 2000, for the grant of service connection for 
degenerative arthritis of the right hip and right knee.

The Veteran took the case to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, there was 
filed a Joint Motion to Remand (JMR) for partial remand.

In August 2008, the Court granted the JMR, vacating and 
remanding that part of the Board's 2008 decision relating 
only to the issue shown on the first page of the present 
decision.

In January 2009, the Board remanded the case for development 
as identified and specified in the JMR, and as will be 
discussed further below.  Pursuant to the JMR and Board's 
recent remand, an attempt was made to acquire additional 
service records, with negative results.  A Supplemental 
Statement of the Case (SSOC) was issued, sent to the 
Veteran's address of record, and returned as unclaimed and/or 
undeliverable.  The Veteran's representative received a copy.  
The case is now before the Board for final appellate review 
on this issue alone.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the diagnosed 
schizoaffective disorder originated in, was caused by, or was 
aggravated as a result of the Veteran's period of active 
military service.


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
service, nor may a psychosis (e.g., schizoaffective disorder) 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

Where a Veteran has served for 90 days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a 
claim for service connection, but there is a heightened duty 
to develop the claim, to discuss the reasons and bases, and 
to carefully consider the reasonable-doubt doctrine.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Repeated attempts 
have been made in this case to endeavor to obtain additional 
service records withbout positive result.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The evidence of record shows the Veteran underwent mental 
status evaluation in service.  His behavior was normal, he 
was fully alert and oriented, his mood was level, his 
thinking process was clear, his thought content was normal, 
and his memory was good.  It was found that he did not have a 
significant mental illness.  The remainder of the Veteran's 
service medical records are silent for any complaints, 
diagnoses, or findings referable to any mental disorder.  His 
psychiatric examination at separation was normal, and no 
pertinent complaints were reported.  

The Veteran's service personnel records show that on July 11, 
1974, he was a patient at a mental health clinic (MHC) at 
MEDDAC in Ft. Jackson, South Carolina.  Pursuant to the JMR 
and subsequent remand by the Board, another attempt was made 
to obtain those records, with a formal negative finding now 
of record.  His discharge from service was characterized as 
"under other than honorable conditions".

In a July 1995 written statement, C.P., the Veteran's case 
coordinator, indicated that the Veteran had been treated by 
psychiatrists since July 1992.  It was C.P.'s impression that 
the Veteran was unable to pursue such business as getting a 
change of the status of his discharge on his own. She also 
believed, from talking to him, that this discharge was a very 
big factor in his deteriorated mental status.  The injury and 
discharge process seemed obviously to have been extremely 
traumatic emotionally.

In February 2000, after application to the Army Board for 
Correction of Military Records, he was issued an amended DD 
Form 214, reflecting that his character of discharge had been 
upgraded to "under honorable conditions (general)".  The 
narrative reason for separation was noted as "conduct 
triable by court martial".

Medical records from the County of Orange Health Care Agency, 
Mental Health Services, dated from July 1992 to July 2001, 
show the Veteran was treated for and diagnosed with 
schizoaffective disorder. 

In January and October 2001 written statements, W.H., M.D., 
indicated that the Veteran had been under psychiatric care at 
his clinic since February 2000.  His diagnosis was 
schizoaffective disorder.

VA outpatient treatment reports dated from April 2001 to 
January 2003 show the Veteran was treated for paranoid 
schizophrenia and schizoaffective disorder.

In an October 2001 written statement, the Veteran's brother 
indicated that the Veteran was "harassed" in service, and 
his mental illness began in service.

February 2003 VA hospitalization reports show the Veteran was 
admitted and treated for social anxiety disorder.

In a September 2004 written statement, a soldier stated the 
Veteran was abused in service.  He said he saw the Veteran as 
a patient in the hospital and realized there had been a big 
change in him.  He believed incidents in service changed the 
Veteran from who he had been.

In this case, the Veteran and several others have observed 
that he had some inter-personal difficulties while in service 
for several months (March-September) in 1974, and they think 
that this may have been the cause for his current 
schizoaffective disorder.  That he had problems may well have 
been the case, and these observations are certainly permitted 
and shed some light on some of his behavior.  Nonetheless, 
any grant of service connection in the case of a psychiatric 
disorder such as this, diagnosed as schizoaffective disorder, 
requires certain basic elements, including evidence of 
incurrence or aggravation of a disease or injury in service; 
and medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  In 
this case, although the Veteran has been treated and 
evaluated on numerous occasions since service, the 
etiological association has not been supported by anyone with 
the expertise to render such medical decisions.  




The evidence shows that, while the personnel records appear 
to show the Veteran was a patient at a mental health clinic 
in service, and underwent a mental status examination and a 
psychiatric examination as a part of his separation, on all 
such occasions it was determined by mental health experts 
that he had no mental disorder diagnosis.

Moreover, while he is now diagnosed as having schizoaffective 
disorder, there is no competent medical evidence of a link 
between the Veteran's current mental diagnosis and any 
incident or event in service.  The acceptance of the 
Veteran's observations as fact is not transformed into 
medical opinion merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  In any 
event, there is no competent nexus opinion relating the 
Veteran's currently claimed psychiatric disability to 
service, or to his initial post-service year.

Therefore, the Board finds that there is a lack of competent 
evidence to show that the Veteran manifested his present 
psychiatric disorder in service or that, even if he had some 
difficulties in service, his psychiatric disability is 
related to some incident in service.  The evidence shows that 
his first treatment for, and definitive diagnosis of, an 
acquired psychiatric disorder was in 1992, nearly two decades 
after service, and well more than a year after his separation 
for the purpose of presumptive service connection.

As the evidence preponderates against the claim for service 
connection for schizoaffective disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, supra.




ORDER

Service connection for schizoaffective disorder is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


